Citation Nr: 1637844	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-38 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1967 to December 1970, to include service in Vietnam from September 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The claim was previously remanded in June 2013 and January 2016.  The case now returns to the Board for further development.

The claim was processed using the Veteran Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's currently diagnosed hypertension is not related to his military service, to include exposure to herbicides, and is not due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or diabetes mellitus Type II is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

In January 2016, the Board remanded the claims for an addendum VA opinion.  As a result of the remand, the Veteran an addendum opinion was obtained in February 2016.  Thus there has been substantial compliance with the increased rating claim remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A VCAA letter dated in November 2008 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2015).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  In this case, the Veteran was provided VA examinations for his claimed disability in September 2006, July 2013 and January 2016.  As a whole, the examiners provided proper etiology opinions with rationale.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claim file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's (and now appellant's) claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2015).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  In this case, the veteran's service personnel records confirm that he was stationed in country from September 1968 to September 1969.  He is therefore presumed to have been exposed to herbicides.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), ischemic heart disease (including coronary artery disease), all chronic B-cell leukemias, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).

Notably, Note (3) of section 3.309 specifically states that ischemic heart disease as contemplated by the presumption does not include hypertension.  However, some chronic diseases, including hypertension, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).  In other words, the Veteran may nevertheless establish service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought. 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his hypertension is related to his exposure to herbicides coincident with his acknowledged service in the Republic of Vietnam from September 1968 to September 1969 or secondary to diabetes mellitus type II.  

The Veteran was afforded a VA examination in September 2006.  After reviewing the Veteran's claims file, the examiner rendered a diagnosis of essential hypertension with an onset of approximately 2 years prior.  During the examination, the Veteran denied any blood pressure problems during his active duty "in which he [was] aware of."  The Veteran reported that he had been consistently treated for hypertension since the initial diagnosis.  Ultimately, the examiner opined as follows:

The [V]eteran does not recall any history of hypertension in service and has only been treated for a diagnosis of hypertension for approximately 2 [years] now.  The opinion being requested was to give the relationship of his current disability ([hypertension]) and his in service disability, but it does not specify what the in service disability was.  There was no evidence of hypertension or elevated blood pressure after review of the [V]eteran[']s [service medical records.]

The September 2006 VA examination was primarily afforded to the Veteran in order to assess the etiological relationship between his hypertension and claimed diabetes mellitus, type II.  The examiner was not asked to, and did not address, the etiological relationship between the Veteran's presumed in-service exposure to an herbicidal agent and his current hypertension.

The Veteran was afforded another VA examination in July 2013, at which time the examiner opined that hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, which included his presumed in-service exposure to herbicides.  In support of such opinion, the examiner noted that the Veteran's service treatment records revealed normal blood pressure readings on entrance, periodic, and separation physical examinations, and that he denied any blood pressure conditions on the separation self-assessment questionnaire.  Further, the examiner found that there were no medical record findings suggesting the onset of hypertension to a compensable degree within one year of separate from active duty service as such was diagnosed in 2002, 32 years after separation.  With regard to herbicide exposure, the examiner noted that such disease is not recognized as a presumptive medical condition related to such exposure.  Additionally, it was noted that the Veteran did not have a current diagnosis of diabetes.  Rather, the examiner determined that the more likely etiology of the Veteran's hypertension is age and weight gain (22 pounds from separation to time of diagnosis), and such was more likely an idiopathic, essential hypertension condition. 

In January 2016, the Board found the above opinion to be incomplete because in rendering the rationale as for why the Veteran's hypertension was not related to in-service herbicide exposure, the July 2013 VA examiner relied solely on the fact that "hypertension is not recognized as a presumptive medical condition related to herbicidal exposure." 

The Board further noted that, although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.

The claim was remanded for an addendum opinion.  Pursuant to the Board remand of January 2016, a new medical opinion was obtained in February 2016.  The examiner, the same who provided the July 2013 opinion, restated the prior opinion and added the following: 

The review of the 2012 NAS updates does not provide statistical evidence that would affirm the likelihood of hypertension being caused by herbicide exposure greater than 50/50 or higher degree of probability when the more likely risk factors of age, gender, family history, obesity are considered.  In fact, hypertension is listed in the group of conditions that are labeled as LIMITED OR SUGGESTIVE EVIDENCE OF ASSOCIATION.  Specifically, the researchers found the following when categorizing hypertension: "Epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence. For example, a well-conducted study with strong findings in accord with less compelling results from studies of populations with similar exposures could constitute such evidence.  There is limited or suggestive evidence of an association between exposure to the chemicals of interest and the following health outcomes" of which hypertension was listed. 

It is therefore, the opinion of this examiner that the veteran's currently diagnosed Hypertension is less likely than not caused by or the result of herbicide exposure.  The more likely etiology of his ESSENTIAL HYPERTENSION is/are age, weight gain.

After a review of the evidence above, the Board finds that service connection for hypertension is not warranted.  

At the outset, the Board notes that service connection for diabetes mellitus Type II has not been established.  Therefore, service connection for hypertension on the basis that it is due to service-connected disability cannot be established.  

The Veteran has been diagnosed with essential hypertension.  The Board notes that "essential hypertension" is defined as "hypertension occurring without discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 909 (31st ed., 2007).

In the present case, the record does not reflect medical evidence showing any manifestations of hypertension in service or during the one-year presumptive period after the Veteran's separation from service.  On the contrary, at the December 1970 separation physical all systems were noted to be normal.  Moreover, the record does not reflect any complaints or findings consistent with hypertension until 2003 (about 23 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. 
§§ 3.307, 3.309. 

Similarly, the Board does not conclude that the Veteran's hypertension is due to presumed exposure to herbicides in Vietnam.  As noted above, hypertension is not one of the disabilities recognized under VA regulation for which presumptive service connection is warranted due to exposure to Agent Orange.  See 38 C.F.R. 
§ 3.309 (e).

In regard to whether exposure to Agent Orange otherwise caused the Veteran's hypertension, as outlined above, the NAS Update in 2012 indicated a possible association between herbicide exposure and hypertension.  As such, the Board sought a medical opinion on the subject.  The February 2016 VA examiner competently explained that the 2012 update showed only limited or suggestive evidence, and that the study was not firmly conclusive.  Based on the Veteran's specific risk factors as shown in the medical history, including age and weight gain, the examiner found it less likely that the hypertension was related to the remote exposure to herbicides.  

The Board acknowledges that the 2012 NAS Update suggested an association between herbicide exposure and hypertension.  Although this is enough to trigger VA's duty to obtain a medical examination and opinion, standing alone it is insufficient to grant the claim.  Otherwise, the VA medical opinion indicates that it is less likely than not that hypertension is related to herbicide exposure.  The VA examiner's opinion of February 2016 considers and addresses the update, which is the latest report on the matter, and considers the pertinent facts of the Veteran's medical history.  The underlying reasons for the conclusions are explained.  For these reasons, the Board finds the opinion to be highly probative on the essentially medical question at issue in this case.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.



ORDER

Service connection for hypertension, to include as due to diabetes mellitus, Type II and/or herbicide exposure, is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


